Citation Nr: 1439606	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-19 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD). 

4.  Entitlement to an effective date earlier than September 6, 2011, for the grant of a 30 percent rating for GERD.

5.  Entitlement to service connection for a total rating based on individual unemployability due to service connected disabilities (TDIU) prior to January 18, 2008. 

6.  Entitlement to service connection for a TDIU since January 18, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to August 1997.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in December 2007, June 2008, and January 2009 of the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held at the RO in May 2009.  

This case was before the Board in August 2012 and has been returned to the Board for review. The Board then referred the issues of entitlement to service connection for bilateral hip disability, reactive airway disease, and hypertension, to the Agency of Original Jurisdiction (AOJ) for development. The Board again refers the issues to the AOJ for development.

The Board is granting a TDIU effective in January 2008 and because further development is needed, the remaining issues are remanded to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Since January 18, 2008, the Veteran has been shown to be incapable of obtaining or maintaining reasonably gainful employment as a result of his service connected disabilities.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met as of January 18, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a May 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible for obtaining.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and private medical records.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  


TDIU

The Veteran maintains that his service connected disabilities preclude him from obtaining and maintaining gainful employment.  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

The AOJ received the Veteran's claim in April 2007.  At this time, he had been granted the following service-connected disabilities and respective assigned ratings: fibromyalgia, 20 percent; mechanical low back pain with degenerative changes, 20 percent; lumbar spine due to arthritis, disc bulge and stenosis of L4-5, status post laminectomy and articular hypertrophy of the L5-S1, 40 percent; right ankle disability, 10 percent; radiculopathy of the left lower extremity, 10 percent; radiculopathy of the right lower extremity, 10 percent; GERD 0 percent, and left hydrolectomy, 0 percent; for a combined disability rating of 60 percent.

The record shows that in a June 2008 rating action the RO increased the rating for fibromyalgia to 40 percent, effective January 18, 2008.  At this date, the Veteran met the schedular threshold for TDIU consideration since the combined disability rating equaled 70 percent.  

Based on the evidence of record, the Board finds that the schedular criteria were met and entitlement to TDIU was demonstrated as of January 18, 2008.  

As noted, the RO received the Veteran's claim for a TDIU on April 30. 2007.  Thus, under the law applying to effective dates for increased compensation, based on this claim, an effective date as early as April 30, 2006, could be assigned-earlier than the current assigned effective date of January 18, 2008, for a TDIU.  As additional development is needed for this determination the Board will remand the issue of whether a TDIU is warranted prior to January 18, 2008.  


ORDER

Entitlement to TDIU is granted effective January 18, 2008, subject to the provision governing the award of monetary benefits.





REMAND

Various submissions received since the August 2012 remand indicate that further evidence is available. Further, prior to January 18, 2008, the Veteran did not meet the schedular requirements under § 4.16(a).  Section 4.16(b), however, allows for extra-schedular consideration of cases in which Veterans are unemployable due to service-connected disabilities but do not meet the percentage standards set forth in § 4.16(a). 

The Board finds that the evidence evokes consideration of an extra-schedular basis under the provisions of 38 C.F.R. § 3.321(b)(1).  Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

2.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits, if any.  

3.  Also obtain his VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration. 

4.  Ask the Veteran whether he has received any additional evaluation or treatment for his GERD and shoulders, since 2011.  If he has, then obtain these additional records (assuming they are not already in the file).  Private records should include the following: November 14, 2005 X-ray of the right shoulder; January 25, 2007 X-ray of the left shoulder; September 11, 2007 MRI of the shoulders; March 7, 2009 injury treatment report from Tennessee Orthopedics; October 23, 2009 EMG report from the Southern Pain Institute; and March 2010 treatment report from Southern Pain Institute.  

5.  The AOJ should obtain all 2005 VA records from the Nashville VA Medical Center (VAMC) that pertain to the Veteran's shoulder disabilities.  

6.  After obtaining any additionally identified records, forward the claims files to the VA compensation examiner that provided the September 2012 opinion (or a suitable substitute if this individual is unavailable) for supplemental comments (addenda) concerning the nature and etiology of the bilateral shoulder disability.  The examiner should provide an opinion as to whether the bilateral shoulder disability is related to military service or is aggravated (chronically worsened) by the Veteran's service-connected disabilities including fibromyalgia.   

Although the examiner must review the claims folder, his or her attention is called to the following matters of record:

The Veteran's STRs do show complaints specific to the shoulders, but he did receive medical care for multiple joint pain and fibromyalgia, for which service connection has been granted.  

The Veteran contends that he injured his shoulders in service when he lifted heavy equipment.  See the February 2008 statement by the Veteran.   He was released from service in August 1997.

Post service VA outpatient records show the following:

In December 2006, he complained of left shoulder pain.  

In January 2007, he reported a 20 year history of bilateral shoulder pain.  

When seen in June 2007, it was noted that a January 2005 MRI of the right shoulder showed arthritis, osteophyte formation, degenerative changes of the AC joint, and bursitis with tendonopathy.  

A January 2009 clinical report noted that previous X-rays showed bilateral shoulder degenerative changes and MRI revealed bilateral impingement syndrome.  

The April 2010 VA examination report shows a diagnosis of tendinopathy of the bilateral shoulders.  

A VA examination was conducted in September 2012.  The VA examiner determined that his current bilateral shoulder disabilities are unrelated to military service.  The VA examiner referred to additional private medical records that have not been associated with the claims file that include: November 14, 2005 X-ray of the right shoulder; January 25, 2007 X-ray of the left shoulder; September 11, 2007 MRI of the shoulders; March 7, 2009 injury treatment from Tennessee Orthopedics; October 23, 2009 EMG from the Southern Pain Institute; and March 2010 treatment at Southern Pain Institute.  

The examiner is advised that the Veteran is competent to report injuries as well as observable symptoms such as shoulder pain, and that his reports must be considered in formulating the requested opinions.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7.  Then schedule appropriate VA evaluation to reassess the severity of the Veteran's service-connected GERD in accordance with the applicable rating criteria.  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

8.  Thereafter, the AOJ should obtain an opinion as to whether the Veteran's service connected disabilities prevented him from obtaining and maintaining employment prior to January 2008.   

9.  If the AOJ does not grant a TDIU prior to January 18, 2008, then refer the claim of entitlement to extraschedular consideration for the Veteran's service-connected disabilities to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1), prior to January 18, 2008.

10.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


